Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 12/6/2018. Claims 1-20 are pending. Priority date: 11/2/2018

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1:
Step 1: The claim recites a process.
Step 2a, prong 1: The claim recites an abstract idea. The steps, “forming a set of embeddings by subjecting the training data set to a deep neural network”,
“forming, from the set of embeddings, a plurality of dot kernels”, “combining the plurality of dot kernels to form a composite kernel for a Gaussian process” and “predicting a plurality of values and a plurality of uncertainties associated with the plurality of values simultaneously using the composite kernel” fall under mental processes. The “forming a set” step merely describes using a math model to output numerical values. No training or machine learning is required. Human can make simultaneous prediction. As broadly recited, the claim does not set forth an AI system trained for prediction. 

Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The spec describes a general purpose processor (e.g., [0131]) and generic storage (e.g., [0134]) to perform the claimed process. Additional elements, taken individually or in ordered combination, does not amount to significantly more than the judicial exception. Claims 1 is not eligible.
Claim 9: The claim recites a system to perform the claim process of claim 1. The above discussion of claim 1 is incorporated herein.  In addition, the spec describes a general-purpose processor and generic memory (e.g., [0131], [0134]) for execution. Claims 9 is not eligible.
Claim 17: The claim recites a non-transitory computer-readable medium to perform the claim process of claim 1. The above discussion of claim 1 is incorporated herein.  In addition, the spec describes a general-purpose processor and generic storage medium (e.g., [0131], [0134]) for execution. Claims 17 is not eligible.
Dependent claims 2-5, 10-13 and 18-20 include claim limitations further describing the claimed process are an abstract idea. Adding additional abstract idea to another abstract idea does not render the claim non-abstract. Claims 6-8 and 14-16 include domain applications. However, as broadly recited the claims do not meaningfully describe the use of the judicial exception beyond generally linking the use of the judicial 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11,13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorodetsky et al. (“Mercer kernels and integrated variance experimental design: connections between Gaussian process regression and polynomial approximation”, SIAM, 2016, pages: 32), hereinafter Gorodetsky, in view of Wilson et al. (“Deep Kernel Learning”, AISTATS, 2016, pp 370-378) (cited in IDS), hereinafter Wilson, further in view of Osborne et al. (“Real-Time Information Processing of Environmental Sensor Network Data Using Bayesian Gaussian Processes”, ACM, 2012, pages: 32), and hereinafter Osborne.

1. A finite rank deep kernel learning method, comprising: 
receiving a training dataset  (Gorodetsky: e.g., page 19, par 4, receiving the training data); 
forming a set of embeddings by subjecting the training data set Gorodetsky: e.g., page 19, par 4, forming the orthogonal the first ℓ eigen functions with a training set corresponding to the nodes of a quadrature rule Q interprets forming a set of embeddings by subjecting the training data set); 
forming, from the set of embeddings, a plurality of dot kernels 
(Gorodetsky: e.g., page 5, par 3, a truncated kernel represented as the sum of the multiplication of eigen functions, where the eigen functions interpret the embeddings and the multiplication interprets the dot operation); 
combining the plurality of dot kernels to form a composite kernel for a Gaussian process 
(Gorodetsky: e.g., page 18, par 1, EQ (5.3), computing the finite summation of the inner product of the eigen functions ψi(x)ψi(y) as a truncated kernel Kℓ(x, y), or page 1, par 4, “to write the integrated posterior variance of the Gaussian process in terms of the eigen system”); 
receiving live data from an application; and 
Gorodetsky: e.g., page 26, par 1, “simultaneously designing multiple points” interprets simultaneously using the composite kernel).
Gorodetsky does not expressly disclose “a deep neural network” in “forming a set of embeddings by subjecting the training data set to a deep neural network”, the live data in “receiving live data from an application” and “predicting a plurality of values and a plurality of uncertainties associated with the plurality of values”. Wilson discloses “a deep neural network” in “forming a set of embeddings by subjecting the training data set to a deep neural network” (Wilson: e.g., page 372, sec 4, deep kernel learning, par 1, transform the inputs as the base kernel, EQ (5), comprising mappings given a deep neural network). It would have been obvious for one of ordinary skill in the art, having Gorodetsky and Wilson before the effective filing date, to combine Wilson with Gorodetsky to improve the kernel function in GP regression in Gorodetsky.
Combination of Gorodetsky and Wilson does not expressly disclose, but Osborne discloses receiving live data from an application (Osborne: e.g., Abstract, receiving real-time value of parameters) and predicting a plurality of values and a plurality of uncertainties associated with the plurality of values (Osborne: e.g., page 4, par 1, predicting currently missing values of variables with measured uncertainties by the Gaussian process). Nonetheless, GP regression for handling complex real world applications is well known. The GP regression approximation framework of Gorodetsky is applicable to different domains. It would have been obvious for one of ordinary skill in the art, having Osborne before the effective filing date, to combine Osborne with the extended Gorodetsky.

9. The claim is substantially the same as claim 1, The reasons for rejection of claim 1 is incorporated herein. In addition, Osborne discloses a system (e.g., page 25, an Intel core processor with RAM executing the GP).

17. The claim is substantially the same as claim 1, The reasons for rejection of claim 1 is incorporated herein. In addition, Osborne discloses a non-transitory computer readable medium comprising instructions (e.g., page 25, an Intel core processor with RAM for execution).

Gorodetsky: e.g., page 5, par 3, the truncated kernel or page 18, EQ (5.3) or Theorem 5.1, covariance kernel represented by summation of eigen values and inner product of eigen functions via an orthogonality quadrature rule in (5.1)-(5.2) with finite base functions, where page 19, pat 3, “minimum eigenvalue of the covariance matrix”, which correspond to the difference comprising the magnitude measure of the eigen values and the inner product of the functions described in Theorem 5.1, interprets the minimization of .SIGMA..sub.i,j,i.noteq.j(.PHI..sub.i(x,w).sup.T.PHI..sub.j(x,w)).sup- .2).  

3 and 11, further comprising: optimizing an orthogonality of the set of embeddings based on a cost function, wherein the cost function includes a penalty term .lamda. associated with orthogonality of the set of embeddings (Gorodetsky: e.g., page 18, EQ (5.3) or Theorem 5.1, page 19, pat 3, computing the set of basis functions based on the minimum eigenvalue of the covariance matrix, where the difference for finite basis functions based on orthogonality quadrature rule interprets a penalty function associated with orthogonality of the set of embeddings).

Gorodetsky: e.g., page 5, par 3, the truncated Mercer kernel).

7 and 15, wherein: the live data comprises resource utilization data, the application is a resource management application, the plurality of values comprises a plurality of predicted resources needs, and each uncertainty of the plurality of uncertainties associated with a respective predicted future resource need estimates a range of values of the respective resource need (Osborne: e.g., page 13, par 1, data for weather forecasting are an example of resources, where types of resources needed for forecasting including measure of air and sea temperatures, wind speed and directions interprets are an example of a range of values of the respective resource need). 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gorodetsky, in view of Wilson, Osborne, further in view of Taylor et al. (US 20090182683), hereinafter Taylor.

6 and 14, Gorodetsky, in view of Wilson and Osborne does not expressly disclose, but Taylor discloses wherein: the live data comprises financial data, the application is a financial management application, the plurality of values comprises a plurality of predicted future financial transactions, and each uncertainty of the plurality of uncertainties associated with a respective predicted future financial transaction estimates a range of values of the respective predicted future transaction (Taylor: e.g.,[0025], estimating the number of NAV calculations to be performed with, [0001], .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gorodetsky, in view of Wilson, Osborne, further in view of Anthony et al. (US 20210182605), hereinafter Anthony.

8 and 16, Gorodetsky, in view of Wilson, Osborne does not expressly disclose, but Taylor discloses wherein: the live data is user activity data, the application is a resource access control application, the plurality of values comprises a plurality of predicted user activities, and each uncertainty of the plurality of uncertainties associated with a respective predicted future user activity estimates a range of values of the respective user activity (Anthony: e.g., [0003], [0005], predicting user behaviors, such as, a driver responses to motor vehicle associated with road scene with, [0035], live data). The GP regression approximation framework of Gorodetsky is applicable to different domains. It would have been obvious for one of ordinary skill in the art, having Anthony before the effective filing date, to combine Anthony with the extended Gorodetsky.

Drawings
Text of figures 1, 3-5 are not clear to read.  New replacement drawings may be provided.

Claim Objections
Claims 4, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Gauthier et al. (“Spectral approximation of the IMSE criterion for optimal designs in kernel-based interpolation models”, SIAM, 2014, pp 895-825) teaches exploring truncated eigen-functions with respect to integrated mean-squared error optimal design. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	September 18, 2021